 

Amendment to September 21, 2004 Restricted Stock Award Agreement

 

The Restricted Stock Award Agreement between Everest Re Group, Ltd. and Joseph
V. Taranto dated September 21, 2004 is hereby amended as set forth below:

 

Effective August 31, 2005, Paragraph 3(a) is amended in its entirety to read as
follows:

 

 

“(a)

The Participant shall become vested in the Covered Shares on March 31, 2008,
provided his employment has not been terminated for cause as that term is
defined in the Participant’s Employment Agreement with the Corporation or its
subsidiaries, and further provided that such accelerated vesting shall be
effective only if the operation thereof would not cause the Covered Shares to be
treated, in whole or in part, as “deferred compensation” for purposes of section
409A of the Internal Revenue Code. The Participant shall also become vested in
the Covered Shares as of the Date of Termination prior to the date the Covered
Shares would otherwise become vested, if the Date of Termination occurs by
reason of the Participant’s death or disability.”

 

 

Everest Re Group, Ltd.

 

By: /s/ Joseph A. Gervasi

Joseph A. Gervasi

Senior Vice President

 

/s/ Joseph V. Taranto

Joseph V. Taranto

 

Dated: August 31, 2005

 

 

 

 

 